Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


 Jamel McLelland Fowler, Appellant                        Appeal from the 196th District Court of
                                                          Hunt County, Texas (Tr. Ct. No. 30456).
 No. 06-16-00038-CR           v.                          Opinion delivered by Justice Moseley, Chief
                                                          Justice Morriss and Justice Burgess
 The State of Texas, Appellee                             participating.



         As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for a new
trial.
         We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                         RENDERED JANUARY 27, 2017
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk